Exhibit 10.1 Marten Transport, Ltd. Named Executive Officers’ Compensation On May 3, 2011, our Compensation Committee approvedincreases of approximately 3% to 6%to the base salary for the company’s named executive officers listed below, retroactive to April 25, 2011.Effective April 25, 2011, the named executive officers are scheduled to receive the following annual base salaries in the listed positions: Name and Position as of May 3, 2011 Base Salary Randolph L. Marten (Chairman and Chief Executive Officer) Timothy M. Kohl (President) Robert G. Smith (Chief Operating Officer) Timothy P. Nash (Executive Vice President of Sales and Marketing) James J. Hinnendael (Chief Financial Officer) 5
